Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchastel (US 2020/0401686) hereafter Duchastel in view of Scopis et al. (US 2019/0149542) hereafter Scopis and further in view of Chhabra et al. (US 2016/0180078) hereafter Chhabra.
1. Duchastel discloses a biometric authentication method comprising: 
presenting a stimulus to a user to be authenticated (para 25-31); 
gathering biometric data regarding the user (para 32-35); 
generating a measure of the user's reaction to the stimulus based at least in part on the biometric data (para 36-37); 
evaluating one or more authentication factors including an identity of the user, an intent of the user to authenticate, and possession of secret knowledge by the user based at least in part on the measure of the user's reaction to the stimulus and the biometric data (para 38-40); 
providing the user with access to a resource based at least in part on the evaluation of the one or more authentication factors (para 38-40).
Duchastel does not explicitly disclose that includes a comparison of a measure of response time of the user to at least a part of the stimulus with a measure of a prior response time of the user to said at least a part of the stimulus. However, in an analogous art, Scopis discloses authentication based on gaze and physiological response to stimuli including that includes a comparison of a measure of response time of the user to at least a part of the stimulus with a measure of a prior response time of the user to said at least a part of the stimulus (para 65-67).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Duchastel to include the implementation of Scopis in order to implement a confidence level to assist in determination of similarity (para 68-69).
Duchastel and Scopis do not explicitly disclose determining that the intent of the user includes duress indicia based at least in part on the evaluation of the one or more authentication factors or preventing access by the user to a second resource, based at least in part on the duress indicia by hiding the second resource for a predetermined period of time.  However, in an analogous art, Chhabra discloses enhanced user authentication using advanced sensor monitoring including determining that the intent of the user includes duress indicia based at least in part on the evaluation of the one or more authentication factors (para 49-53, the probability that the user is being coerced based on the sensor data received from the corresponding sensor 134. In some embodiments, in block 312, the computing device 102 may generate a weighted probability based on the confidence measures of all of the sensors 134) and preventing access by the user to a second resource, based at least in part on the duress indicia by hiding the second resource for a predetermined period of time (para 49-53, the computing device 102 may allow access to false, but plausible data instead of allowing access to real user data [the method loops back to the beginning, the predetermined period of time being until an authentic user is not under duress/coercion]). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Duchastel with the implementation of Chhabra in order to identify coercion and prevent real data from being exposed (para 53).

2. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 1 wherein the stimulus comprises at least one of the display of one or more graphical objects; the playback of one or more audio recordings; or the playback of one or more video recordings (Duchastel, para 25-31).

3. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 2 wherein the biometric data includes at least one of a plurality of gaze measurements; a captured image of the user's face; a scan of the user's face; a recording of the user's voice; an iris scan of one of the user's eyes; a captured fingerprint; a brainwave capture of the user; the user's heart rate; the user's respiration rate; the user's pupillary response; a measure of the user's recognition time to at least part of the stimulus; or a measure of the user's response time to at least part of the stimulus (Duchastel, para 32-35).

4. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 3 wherein evaluating the possession of secret knowledge by the user comprises evaluating of at least one of the plurality of gaze measurements, the brainwave capture of the user or the measure of the user's recognition time of the stimulus (Duchastel, para 36-37).

5. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 4 wherein the stimulus further comprises the simultaneous display of a plurality of images, and evaluating the plurality of gaze measurements comprises determining from the plurality of gaze measurements at least one of the following: whether the user gazed at the plurality of images in a predetermined order; or whether the user recognized one or more of the plurality of images based at least in part on gaze dwell time measurements (Duchastel, para 36-37).

6. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 3 wherein evaluating the identity of the user comprises evaluating at least one of the following: the captured image of the user's face; the scan of the user's face; the recording of the user's voice; the brainwave capture of the user; the iris scan of one of the user's eyes; the captured fingerprint of the user (Duchastel, para 36-37, see also para 38-40).

7. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 6, wherein evaluating the intent of the user to authenticate comprises applying a face recognition algorithm to the captured image of the user's face to determine a probability that the user intends to be authenticated (Chhabra, para 49-51).

8. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 7 wherein evaluating the intent of the user to authenticate further comprises evaluating at least one of the following to detect indicia of duress: the captured image of the user's face; the plurality of gaze measurements; the brainwave capture of the user; the user's heart rate; the user's respiration rate; or the user's pupillary response (Chhabra, para 49-51).

9. Duchastel, Scopis, and Chhabra disclose the biometric authentication method of claim 8 further comprising: in response to detecting indicia of duress, providing the user with a modified access to a computing device wherein such modified access results in one or more items of information stored on the computing device being hidden (Chhabra, para 53).

10. Duchastel and Scopis disclose the biometric authentication method of claim 1, further comprising: generating an authentication score based at least in part on the one or more evaluations; and wherein providing the user with access to the resource based at least in part on the one or more evaluations comprises providing access to the resource to the user that is proportional to the generated authentication score (Chhabra, para 49-53). 

	Claims 11-20 are similar in scope to claims 1-9 and are rejected under similar rationale.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to claims 1-6, 11-16, 20,  have been fully considered and are persuasive.  The 103 rejection in view of Duchastel and Scopis has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Duchastel, Scopis, and Chhabra.
Applicant's arguments filed 7/15/2022, with respect to claims 7-10, 17-19, have been fully considered but they are not persuasive. Chhabra cures the deficiencies of Duchastel and Scopis in regards to claims 1-6, 11-16, 20 and therefore claims 7-10 and 17-19 also stand rejected under Duchastel, Scopis, and Chhabra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439